1
2                                  UNITED STATES DISTRICT COURT
3                                         DISTRICT OF NEVADA
4    KAVOUISE JACKSON,                                            Case No. 2:18-cv-02247-RFB-NJK
5                                                Plaintiff                     ORDER
6              v.
7    FRANCISCO SANCHEZ et al.,
8                                             Defendants
9
10             According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff

11   is no longer at the address listed with the Court. Pursuant to Local Rule IA 3-1, a “pro se party

12   must immediately file with the court written notification of any change of mailing address, email

13   address, telephone number, or facsimile number. The notification must include proof of service on

14   each opposing party or the party’s attorney. Failure to comply with this rule may result in the

15   dismissal of the action, entry of default judgment, or other sanctions as deemed appropriate by the

16   court.”

17             The Court grants Plaintiff until September 25, 2019, to file his updated address with this

18   Court. If Plaintiff does not update the Court with his current address by September 25, 2019, the

19   Court will dismiss this action without prejudice.

20             IT IS SO ORDERED.

21             DATED: August
                      August25,
                             26,2019.
                                 2019.
22
23                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
